Per Curiam: George More, of DeWitt county, died on or about the 27th day of September, 1898, and soon thereafter, on the petition of his widow, his will was admitted to probate by the county court of that county. Certain heirs of the deceased appealed to the circuit court, where, after a hearing before that court, an order was entered refusing probate and dismissing the petition. On appeal by the proponent, taken to the Appellate Court for the Second District, the order of the circuit court was reversed and the cause was remanded, with directions to enter an order admitting- the will to probate and record as the last will and testament of said George More, deceased, and granting letters testamentary to the petitioner, as prayed. From the judgment of the Appellate Court the contestants have taken this appeal. A motion was made by contestants in the Appellate Court to dismiss the appeal to that court on the ground that a freehold was involved and that the appeal should have been taken from the circuit court directly to this court. The will by its terms disposed of the real estate of the testator, devising it in fee, and we are of the opinion that a freehold was involved and that the Appellate Court had no jurisdiction, but that the appeal should have been taken from the circuit court directly to this court. (Gould v. Theological Seminary, 189 Ill. 282.) It follows that the Appellate Court erred in not dismissing the appeal to that court, and we cannot do otherwise than reverse its judgment. The judgment of the Appellate Court will therefore be reversed and the cause remanded to that court, with directions to dismiss the appeal. Leave will be given to withdraw record, abstracts and briefs. Reversed and remanded, with directions.